RULE 497 DOCUMENT On behalf of PIMCO EM Fundamental IndexPLUS AR Strategy Fund (previously named PIMCO EM Fundamental IndexPLUS TR Strategy Fund), PIMCO Fundamental Advantage Absolute Return Strategy Fund (previously named PIMCO Fundamental Advantage Total Return Strategy Fund), PIMCO Fundamental IndexPLUS AR Fund (previously named PIMCO Fundamental IndexPLUS TR Fund), PIMCO International Fundamental IndexPLUS AR Strategy Fund (previously named PIMCO International Fundamental IndexPLUS TR Strategy Fund), PIMCO International StocksPLUS AR Strategy Fund (Unhedged) (previously named PIMCO International StocksPLUS TR Strategy Fund (Unhedged)), PIMCO International StocksPLUS AR Strategy Fund (U.S. Dollar-Hedged) (previously named PIMCO International StocksPLUS TR Strategy Fund (U.S.
